            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ARTURO TERRELL,          :
    Petitioner,          :
                         :               No. 1:19-cv-411
   v.                    :
                         :               (Judge Rambo)
WARDEN DOUGLAS K. WHITE, :
   Respondent            :

                               ORDER

     AND NOW, on this 11th day of February 2020, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
        § 2241 (Doc. No. 1) is DENIED;

     2. Petitioner’s motion for reconsideration (Doc. No. 12) is DENIED; and

     3. The Clerk of Court is directed to CLOSE the above-captioned case.


                                   s/Sylvia H. Rambo
                                   SYLVIA H. RAMBO
                                   United States District Judge
